AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                      FILED IN THE
                                                                    for thH_                           U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                          STEVEN M.,                                                              Sep 30, 2018
                                                                                                      SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:17-CV-00193-FVS
                                                                      )
       COMMISSIONER OF SOCIAL SECURITY,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Report and Recommendation, ECF No. 14, is ADOPTED in its entirety.
u
              Plaintiff’s Motion for Summary Judgment, ECF No. 9, is GRANTED.
              Defendant’s Motion for Summary Judgment, ECF No. 11, is DENIED.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Fred Van Sickle                                           on cross-motions for summary
      judgment.


Date: September 30, 2018                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                          %\Deputy Clerk

                                                                            Pam Howard
